 NAT HARRISON ASSOCIATESNatHarrisonAssociates,Inc.andInternationalBrotherhood of Electrical Workers,Local No. 728,AFL-CIO. Case 12-CA-4305 (1-2)June 27, 1969DECISION AND ORDERB) MFMBI RS PANNING, BROWN, AND JFNKINSOn March 12, 1969, Trial Examiner Richard D.Taplitz issued his Decision in the above-entitledcase, finding that Respondent had engaged in andwas engaging in certain unfair labor practices withinthemeaning of the National Labor Relations Act,as amended, and recommending that it cease anddesist therefrom and take certain affirmative action,assetforth in the attached Trial Examiner'sDecision.Thereafter,theRespondentfiledexceptions to the Trial Examiner's Decision and asupporting brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and brief, andthe entire record in this case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner.'ORDERPursuant to Section 10(c) of the National LaborRelationsAct,as amended, the National LaborRelationsBoardadoptsasitsOrdertheRecommended Order of the Trial Examiner, andhereby orders that the Respondent, Nat HarrisonAssociates,Inc.,Ft.Lauderdale,Florida,itsofficers, agents, successors, and assigns, shall taketheactionsetforthintheTrialExaminer'sRecommended Order.we agree with the Trial Examinerthat the Respondent engaged inextensive violations of the Actincluding wholesale unlawful interrogation,threatsto dischargeemployees because of their union activities,promisesof benefits to employeesto refrain from union activity, and the dischargeof two employeesbecause they joined the UnionMoreover,as concludedby the Trial Examiner,Respondent may not destroy the very conditionsneededfor afair election,as we find occurred herein,and at the same timesuccessfullymaintain that an election is the sole means for determining thedesiresoftheemployeesAccordingly,aswe conclude that theRespondent'smassive unfair labor practices have made the holding of afair electionunlikely, we shall provide,as did the Trial Examiner, for an8(a)(5) bargaining order SeeN L R.Bv.Gissel PackingCo . Inc ,395U S 575TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASERICHARD D. TAPI.ITz,Trial Examiner: This case was177 NLRB No. 24113tried inMiami,Florida,on December3, 4, 5, 6,and 9.'The issues litigated were framed by a complaint datedNovember 1, as amended at the hearing,allegingviolations of Section 8(a)(1), (3), and(5) of the NationalLaborRelationsAct, asamended,and an answer, asamended at the hearing,filed by NatHarrison Associates,Inc.,hereincalledRespondent,whichdeniesthatRespondent violated the Act. The complaint was based ona charge inCase 12-CA-4305 datedAugust 9,a charge inCase 12-CA-4305-2 dated August 26, and an amendedcharge in Case12-CA-4305 (1-2) datedOctober 23, allfiledby the International Brotherhood of ElectricalWorkers,LocalNo. 728, AFL-CIO, herein called theUnion.All parties appeared at the hearing and were givenfullopportunity to participate,toadduce relevantevidence,toexamine and cross-examine witnesses, toargue orally,and to file briefs.A brief whichhas beencarefullyconsideredwas filed onbehalfoftheRespondent.Issues1.Whether Respondent violated Section 8(a)(1) of theAct by interrogating employees concering their activitieson behalf of the Union and by interfering with their rightto engage in such activity by threatening them withreprisals if they were for the Union and promising thembenefits if they were against the Union.2.Whether Respondent violated Section 8(a)(3) and (1)of the Act by discharging James F. Aldridge and Willie L.Jeter in order to discourage membership in the Union.3.Whether Respondent violated Section 8(a)(5) and (1)of the Act by refusing to recognize and bargain with theUnion.Upon the entire record and from my observation of thedemeanor of the witnesses while they were testifying underoath, I make the following:Findings of Fact1.THE BUSINESS OF RESPONDENTRespondent, a Florida corporation with its principalplaceof business at 5600 Northeast Fourth Avenue,Miami, Florida, is engaged in the construction business.Its primary work is electrical construction, such as theinstallation of electrical high lines, pipe cable, and satellitetowers, in various States of the United States and inforeign countries. This work is necessarily done at variousconstruction sites in the field.Minor maintenance andrepair of Respondent's machinery and equipment is doneby mechanics in the field but for major maintenance andrepair and for the dispatching of equipment to the variousjobsRespondentmaintainsthreemaintenanceandequipment yards. One is at Florence, New Jersey, one inBaton Rouge, Louisiana, and a third at 3615 Southwest47th Avenue, Ft. Lauderdale, Florida. The Ft. Lauderdaleyard is the situs of the alleged unfair labor practices inthis proceeding.During the 12 months immediately preceding theissuance of the complaint, Respondent purchased goodsand materials valued in excess of $50,000 directly fromsuppliers located outside the State of Florida.'All dates are in 1968 unless otherwise specified. 114DECISIONS OF NATIONAL LABORRELATIONS BOARDThe complaint alleges,the answer admits, and I findthatRespondent is an employer engaged in commercewithin the meaning of Section 2(6) and(7) of the Act.H. THE LABOR ORGANIZATION INVOLVEDThe complaintalleges, the answer admits, and I findthat the Unionis a labor organization within the meaningof Section 2(5) of the Act.111.THL ALLEGED UNFAIRLABORPRACTICESA. The AllegedViolationsof Section 8(a)(1) of theActFacts1The organizational activity and Respondent'sknowledge thereofIn about May Elbert A. Pirkle,a mechanic-welder inRespondent's employ,began discussing the possibility oforganizing Respondent's employees with the employee ofanother employer in Respondent's industry.By July 18ElbertA.Pirkle had received from the other employeeand from the Union blank application cards formembership in the Union.On that date he passed outabout 20 cards to employees of Respondent at the Ft.Lauderdale yard.Groups of cards were given to some ofthe employees and they in turn passed them out to otheremployees.On July 31 the Union held a meeting whichwas attended by many of Respondent's employees.At thismeetingW. L. Henderson,the Union's business manager,told the employees that they would be processed throughthe Local and that they would be represented by the LocalUnion. At that time Pirkle turned in a number of cardsand other employees turned in the cards that they hadsigned.WoodrowE.Maddy is Respondent'sequipmentsuperintendent and an admitted supervisor within themeaning of the Act. Though John Flora,Respondent'sshop foreman and yard supervisor for the Ft.Lauderdaleyard,isordinarily in charge of that yard,Maddy who isover Flora in Respondent's supervisory hierarchy wasgiven Flora's duties from July 28 through August 5 whileFlora was absent from the yard. Maddy testified that onAugust 1 he saw an unidentified stranger in the yard andthathe spoke about it to Ora (Bud) M. Paul, atruckdriver and equipment mover in Repondent's employ.At that time Ora Paul told Maddy that there was unionactivitygoing on and that some of the employees,includingOra Paul'sbrother,Maxwell (Boots)L. Paul,were passing out cards.2.The individualconversationsAfter learning about the union activity at the Ft.Lauderdaleyard,Maddyengagedinwholesaleinterrogation of the employees concerning their unionactivities.Maddy's testimony leaves the dates of theseinterrogations somewhat in doubt but it is clear that it alloccurred between July 28 and August 5 as that was theonly period of time that Maddy was at the Ft. Lauderdaleyard.Though Maddy's recollection of the exact date keptchanging,hisbest recollectionwas that he spoke toemployee Pirkle and the other employees on August Iwhich was the date that he allegedly noticed the strangerintheyard.Maddy admitted that he spoke to 15employees.'Respondent has approximately 32 employeesat the yard.Maddy testified that he asked each of theseemployees whether they had signed a union card.He alsoadmitted that he asked most of them what they knewabout the Union or whether they had heard anythingabout the Union.Maddy spoke to each one individually atvarious places in the Ft. Lauderdale yard.William Crane,Respondent's export manager and alsoan admitted supervisor under the Act, testified that healso engaged in interrogation.He admitted that on August2, in his office at the yard in the presence of MaxwellPaul and Maddy,he asked Willie L.Jeter whether Jeterhad signed the union card.Jeter answered that he had.'Crane also admitted that at the same meeting he askedMaxwell Paul whether Paul had signed for the Union.'A number of employees testified that Respondent didnot stop with interrogating them concerning whether theysigned for the Union or what they heard about the Union.E. Pirkle testified that,in the same,conversation in whichMaddy asked him whether he had signed a card and whathe had heard about the Union,Maddy bragged aboutfiring employees at the Baton Rouge,Louisiana, yardbecause the employees were trying to get the Union in andthatMaddy said he could understand it if it was aTeamsters or Operating Engineers who were trying toorganize the Ft. Lauderdale yard but he could notunderstand the drive by Local 728. Employee J.McGlamory testified that when Maddy asked him whetherhe signed a card Maddy also asked if he went to the unionmeeting.Employee J.Mandeville testified that, whenMaddy asked him whether he signed a card or heardanything about the Union,Maddy also told him that theones who stayed out of the Union would be better off andget better benefits and specifically that he(Mandeville)would be better off if he didn'tsign.Employee J.Callender testified that, in addition to asking him whetherhe had signed a card and what he knew about the Union,Maddy told him not to sign a union card.Employee R.Cuthbertson testified thatMaddy not only asked himwhether he signed a card but told him that,if employeesdid not sign cards,they would get uniforms and a payraise and that he, Cuthbertson,would be all right as longas he did not sign a card. Employee L. Ellis testified that,in addition to Maddy's asking him whether he signed acard,Maddy told him that he would not be sorry if he didnot sign. Employee A.Fusco, Jr., testified that Maddycalled him into his office and asked him what he knewabout the union meeting the other night.When FuscoequivocatedMaddy told him not to lie because he wouldfind the answer anyway.Maddy asked him whether hehad been at the meeting and Fusco answered that he was.Maddy asked him if he had signed a card and heanswered that he had.Maddy then said"Well, now youknow what'sliabletohappen to you don'tyou?"Employee J. Baughman testified that,in addition to beingasked whether he had signed a card or knew anythingabout the Union, Maddy told him not to let anyone talkhim into signing a card.Employee D. Dasher testified thatMaddy asked him if he knew anything about the Unionand that he answered that he had just heard rumors.Maddy asked if Dasher had signed and Dasher answered'EPirkle,E.Tatum, JMcGlamory, J. Mandeville, G. Ashcraft, J.Callender, R. Cuthbertson, L. Ellis, A. Fusco, D. Dasher, D. Keith, RMarchman, L. Brown, R. Sorrells, and J. Aldridge.'Deter was discharged on August 7, allegedly in violation of Sec. 8(aX3)of the Act'Maxwell Paul's statusas anemployee or supervisor is discussedinfra. NAT HARRISON ASSOCIATES115that he had not Maddy then told him not to sign becauseitcould only get him introuble andthat if anyone didsign that person would be terminated as soon as he couldfindoutwho it was. Employee D. Keith testified thatMaddy asked him whether he had signed He answeredthat he had not since he was on that job and Maddy toldhim to keep it that way. Employee L Brown testifiedthat, in addition to being asked whether he signed a cardand what he knew about the Union, Maddy told him notto sign because these would probably be a skeleton crewaround and they would be in the money. Brown alsotestified that about the same time he asked SupervisorJohn Flora for a raise and Flora told him that therewould not be any increase as long as people kept runningaround signing papers.'Employee Clarence Paul testifiedthat his conversation withMaddy occurred in the yardwith no one else present.Maddy asked if Paul had signeda card and said that he would get Paul more money ifPaul didnot sign.ClarencePaul answeredthat he hadsigned and that his brother had given him the card.'Maddy told ClarencePaul to get the cardback, and C.Paul answered that he would if he could but be believed ithad beensent in.Maddy then told him that he could fireany instigators who passed out the cards and that he couldfire any man who joined the Union. Later in the same daythere was a second conversation in which Maddy told C.Paul that he (Maddy) could fire anybody in the yard evenifhe had to use a safety reason and that if the Unioncame into the yardRespondent would close the gates.Maddy alsosaid that he would fire the instigators if hecould catch them and that he was going to fire any manwho signed a union card.James F.Aldridge, who is alsoalleged as a discriminatee under Section 8(a)(3) of theAct, testified that Maddy asked him whether he signed acard and he answered that he did. Maddy replied that hehad been associated with the Union and "I can fix any ofthose smart boys. I know all about the union, they can'ttouch the State of Florida."Maddy specifically responded to the testimony of eachof the employees set forth above and categorically deniedthat he had made any of the statements attributed to himexcept to the extent that he asked employees whether theyhad signed for the Union and what they knew about theUnion.'Iam unable to credit Maddy in regard to thesedenials.After observing the demeanor of the employees astheytestified under oath and considering the fact that thetenor of the testimony of the employees is mutuallycorroborative,Icredit that testimony.Maddy did notimpressme with his candor and where a conflict intestimony appears between him and the employees I creditthe employees.''Flora admitted telling Brown that thewaythings looked there wouldn'tbe any raises for some time and that Brown answered that he wished hehadn't signed for the Union. However, the complaint does not allege thatFlora engaged in any activity in violation of Sec. 8(a)(l) of the Act and,therefore, no finding will be made with regard to this incident'Clarence Paul credibly testified that in fact Pirkle had given him thecard but that he (C. Paul) told Maddy that it was his brother because hewas trying to protect Pirkle and he knew that Ora Paul had already toldMaddy that Maxwell Paul was involved with the Union.'Maddy denied having any conversation with J.Baughman.All the employees who could recall thedateof the conversation withMaddy with accuracy placed the conversation as occurring between AugustIand August 5, with the bulk of the conversations on August 1. 1 so find3.Thelunchroom meeting with MaddyOn August 1 Supervisor Maddy was having aconversation with Ora Paul in the lunchroom at the Ft.Lauderdale yard whenMaxwell Paul entered the room.Maxwell Paul credibly testified as follows:Maddy askedwhatMaxwell Paul knew about the Union's coming inand Maxwell Paul answered that he didn't know anythingmuch.Maddy asked Maxwell Paul if he signed a card tojoin the Union and Maxwell Paul answered that he did.Maddy asked if he could get his card back and heanswered that it had already been turned in and he wouldnot get it back. Maddy then said"Well, I will personallyhave yourpink slip of termination in the morning."Maddy asked Maxwell Paul if anyone else signed a cardand Maxwell Paul answered that he didn't know but asfar as he did know everybody had signed.Maddy asked ifJeter had signed and Maxwell Paul answered that hedidn't know.Maddy then said "Well, if he has,Ihave hispink slip, too,and anybody-anyone else who has signed acard."Maddy asked who the instigator was and MaxwellPaul answered that he could not tell him. As MaxwellPaul was leaving the room he saw employee Jim Bowencome into the lunchroom and heard Maddy ask him if hehad signeda card.Bowen answeredthat he had. He alsoheardMaddy speak to Dasher, the night watchman, andheardMaddy ask Dasher whether he had signed a card.Dasher answered that he didn'tknow what Maddy wastalking about and Maddy replied that he had better notsign.Maddy recalled the conversation in the lunchroom buthe denied the substance of Maxwell Paul's testimony.Maddy testified as follows:Maddy was talking to BudPaul when Maxwell Paul entered the lunchroom. MaddyaskedMaxwell Paul what he knew about the Union andthen Bud and Maxwell Paul got into a heated discussionabout the merits of unionization.Maddy said that, ifsomething didn't happen and they didn'tstart gettingwork done,he would get a whole handful of pink slips.Sometime during the conversation Clarence Paul walkedinto the room.Maddy specifically denied that he askedMaxwell Paul whether he had signed a union card andstated instead that Bud Paul had asked that question. In alike veinMaddy denied that he questioned Maxwell Paulabout who the instigator was.Ora Paul's version of the conversation is somewherebetween that of Maxwell Paul and Maddy. Ora Paultestified as follows:Itwas Maddy who asked MaxwellPaul if he signed a union card and Maddy asked MaxwellPaul who was creating all the disturbance.Maddy saidthatthemen were slowing down and creating adisturbanceandwere getting dissatisfiedwith theirEmployer and he would like to find out who those menwere who were causing the disturbance because he wouldgive them their pink slips to terminate them. After thisconversation Clarence Paul came into the room.Employee Dasher testified that he was outside thelunchroom and overheard part of the conversation andthat he heard something about the Union not doing anygood and causing loss of jobs.IcreditMaxwell Paul's testimony with regard to thisconversation.On significant details such the question ofwho asked Maxwell Paul whether he had signed a unioncard,Maddy and Ora Paul differed in their testimony.My observation of both Maddy and Ora Paul as theytestified leads me to the conclusion that both are less thanreliable in their testimony.On the otherhandMaxwellPaul was very convincing. 116DECISIONSOF NATIONALLABOR RELATIONS BOARD4. The conversation in Crane's officeAs set forth above, Crane admitted that in the presenceofMaxwell Paul and Maddy he asked Willie Jeter andMaxwell Paul whether they had signed union cards.Maddy's testimony was substantially the same. MaxwellPaul credibly testified thatmore was said in thisconversation, as follows: Before Jeter came into Crane'sofficeCrane asked Maxwell Paul whether he signed aunion card. Paul answered that he had. Crane asked if hewas the instigator and Paul answered that he was not.Crane then asked if Jeter had signed a card or if Bowen,Jack Carr, or'Jim Aldridge had signed. Paul answeredthat he didn't know. Crane then asked Paul to go out andget BillJeter. Paul went into the yard and returned withJeter. Crane interrogated Jeter asking why he didn't cometo the Company first. At that point Maddy said that thesame thing had happened before and they had gotten ridof the instigators and they could do it again.WillieJeterinhistestimonyconcerningthisconversation did not remember Maddy's remark aboutgetting rid of instigators but he did testify that Maddyasked him whether he signed a card and he answered hehad, that he was asked who else joined and he answeredhe did not know, and that Maddy said that that was allright because he, Maddy, would find out who they were.IcreditMaxwell Paul's version of this conversation.The testimony of both Crane and Maddy where it differedfrom Maxwell Paul's was unconvincing. My observationof Jeter leads me to the conclusion that he was an honestwitness telling all that he recalled but that Maxwell Paulhad a fresher recollection of exactly what happened at themeeting.5.The employeestatus of Maxwell PaulMaxwell Paul testified as follows: He was hired in 1962and worked until August 7 when he was discharged.'Some time prior to his discharge he worked in theoverseas shipping and receiving department where hereceived, crated, and shipped materials for overseas jobs.While he spent 10 to 20 percent of his time ordering parts,his work consisted primarily of manual labor. He was aleadman in a four-man department. He sometimes showednew menhow to cratematerialsbut he worked with theother men doing the same jobs. Bill Crane who was hissupervisor never told him that he (Paul) was a supervisor.He was hourly rated at $2.50 an hour, punched atimeclock, and had no special privileges. Though herelayedmessages and orders from Crane, he neverattended supervisory meetings.He never hired, fired, orrecommended the hire or fire of any employee, had noauthority to grant time off on his own, and neverreprimanded or disciplined any employee. With regard tothe granting of time off, he would ask Crane and relayCrane's decision. On occasions Crane would ask him howa new man was doing. With regard to the ordering ofparts, he was given the orders which were already writtenup and okayed. Crane decided what overtime work wasneeded and named who was to work.SupervisorWilliam Crane testified as follows: Newemployees were told to report to Maxwell Paul and Paulwould tell them what to do. Four or five employeesgenerally worked in Paul's department and at times therewere extras so that there were eight or nine employees in'The complaintdoes not allege that Maxwell Paul was discharged inviolation ofthe Act andtherefore that question was not litigated.all.A normal procedure was for Crane to give theshipping schedules to Paul and tell him to get thematerialscrated. Paul handled the entire shipment frompurchases through final recordings. Paul picked men forovertime work at his discretion. In January, while Cranewas away from the yard, Paul handled Crane's affairs. InDecember 1967, after Crane had been sick for 5 days, hecame back and found things in good order. Paulinterviewed employees and recommended their hire. Oneof these employees was UrbanoMatoswho wasinterviewedandhiredinJuly.AnotheremployeeinterviewedbyPaulwashiredbyFlora.Paulrecommended the discharge of employee Rip Miller in oraboutDecember 1967 and the recommendation wasfollowed." Paul got 40 cents an hour more than the nexthighest paid employee in his department.Where a conflict in testimony exists between MaxwellPaul and Crane, I credit Paul. Based on this creditedevidence, I find that Maxwell Paul was not vested with thetype of independent discretion in the performance of hisduties with relation to other employees so as to warrantthe finding that he was a supervisor. Though he wasclearly a key man as well as a strawboss, he did not havethe authority, with the use of independent judgment, tohire, transfer, suspend, lay off, recall, promote, discharge,assign, reward,or discipline employees, or responsiblydirect them or adjust their grievances, or effectivelyrecommend such action. I find, therefore, that MaxwellPaul was not a supervisor within the meaning of Section2(11) of the Act.6.Conclusions as to the alleged violations of Section8(a)(1)Based on thecredited testimony set forth above, I findthat Respondent violated Section 8(a)(1) of the Act by theactivities of its supervisor,Maddy, who between August 1and 5:(1) Interrogated 20 of the approximately 32 employeesat the Ft. Lauderdale yard concerning whether they signeda card for the Union, interrogated most of those 20employeesconcerningwhat they knew about the Union,and interrogated employees McGlamory and Fusco aboutthe unionmeeting.(2) Implied that employees would be discharged if theyjoined theUnion by telling employee E. Pirkle thatRespondent had discharged employees for union activityin Louisiana, and by telling employee Fusco that he knewwhat was liable to happen to him if he signed.(3)Directly threatened to discharge employees becauseof their union activities in statements to employeesDasher, Clarence Paul, and Maxwell Paul.(4) Promised benefits to employees for not joining theUnionasexpressedtoemployeesMandeville,Cuthbertson, and Brown.(5) Threatened to close the plant if the Union came inas expressed to Clarence Paul.(6) Instructed employees Callender, Baughman, Keith,and Dasher not to sign union cards.In addition I find that Respondent violated Section8(a)(1) of the Act by the activities of its Supervisor Crane"Maxwell Paul specifically denied that he had recommended thedischarge of Miller and testified that he had an argument with Miller as acoemployee because he,Paul, didn't think that Miller was holding up hisend of the work and that Miller walked off the job and didn't return, butthat he never recommended that Miller be discharged. NAT HARRISON ASSOCIATESwho on August 2 interrogated Maxwell Paul and WillieJeter concerning whether they signed cards for the Union.B. The Dischargeof James F.Aldridge1.The factsJames F. Aldridge worked for Respondent as an enginerebuilder and automotive machinist from January 2, 1967,toAugust 5, 1968, when he was discharged. On Friday,August 2, in the engineroom at the Ft. Lauderdale yardAldridge had a conversation with Supervisor Maddy.Maddy asked him if he hadsigned a cardfor the Union,and he answered that he had." Maddy asked why hesigned and Aldridge answered that the cost of living wasgoing up but that the wages didn't.Maddy told him thatthat was not the way to do it, that he (Maddy) had beenassociated with the Union and "I can fix any of thosesmart boys.Iknow all about the union,and they can'ttouch the State of Florida." About 5 o'clock the followingMonday,August5,SupervisorFlorasummarilydischarged Aldridge and told him to turn in his keys andget his tools out. When Aldridge asked what he had donewrong,Flora answered that there was a warped camshaftin the Reo motor that Aldridge had worked on.The decision to discharge Aldridge was made solely bySupervisorMaddy.During the time that Maddy wasfilling in for Flora at the Ft. Lauderdale yard,two engineswhich had been rebuilt by Aldridge were put on the teststand and did not perform properly. One was a Reoenginewhich had a warped camshaft that had to bereplaced.The other was a Waukesha engine which alsoneeded some additional work.Both motors were delayedin shipment because of the needed repairs. Maddy testifiedthat he thought Aldridge had fouled up bothengines andas a result,when Flora returned to the yard, Maddy toldhim that something would have to be done about thesituation or somebody else would be doing Flora's job.Flora confirms the fact that it was solely Maddy'sdecision to discharge Aldridge by testifying that, when hereturned to the yard on August 5, Maddy told him thatAldridge had messed up some engines and that he, Flora,had either to let Aldridge go or that he, Flora, would belet go.'=As noted above, Aldridge worked for Respondent forover a year and a half. He was hired at $2.50 an hour andduringhisperiodof employment he received three10-cent-per-hour raises,the last about June 15. Whileemployed he rebuilt approximately 80 engines.During theentire period of his employment no one from Respondentever complained to Aldridge about his work. About JuneFlora did mention to Maddy that he had received a phonecall from Louisiana and was told that a couple of Reoengines had the rods in backwards. However, Aldridge"Maddy admitted that he asked Aldridge whether he signed a card butdenies that Aldridge answered in the affirmative.InsteadMaddy testifiedthat Aldridge told him that he had not signed but that he thought it mightbe a good idea. Maddy denies that there was any further conversation. Icredit Aldridge."It is apparent from the testimony of both Flora and Maddy that Florahad nothing to do with the decision to terminate Aldridge. It follows thatFlora's testimony about his father-son type of conversations with Aldridgeabout Aldridge's drinking,about Aldridge being inefficient in the orderingof parts, and about his feeling that they were going to have to dosomething with Aldridge was irrelevant with regard to the reason forAldridge's discharge Even if this were not the case Flora admits that heknew when Aldridge was hired that he drank and he never told Aldridgethat he had to stop drinking.He never reprimanded Aldridge with regardto the ordering of parts or with regard to his work generally117answered that in that particular model engine the rods didgo in in an opposite direction from most engines and hethen took some oil pans off similar engines to show Florathat they did go in the way he said. Nothing else was saidof this incident. No supervisor ever made any comment toAldridge about any other motor or engine that he workedon.With regard to the twoenginesthat didn't properlywork on the test stand shortly before his discharge,Aldridge credibly testified as follows: In putting in thecamshaft when the engine was rebuilt he checked it as besthe could with the equipment available. However, it didn'tappear until the motor was tested on the test stand thatthe camshaft was warped. He then replaced the camshaft.He never had a similar problem in the yard. With theWaukesha engine that wasn't working properly on the teststand, he took out the camshaft and replaced it withanother camshaft but found that there was nothing wrongwith the original camshaft and that there was a vacuumleak instead.2.Conclusions as to the discharge of AldridgeAldridge engaged in an activity that is protected underSection 7 of the Act when he signed the union card.Respondent obtained knowledge of this protected activitywhen it unlawfully interrogatedAldridge on Friday,August 2. Aldridge was discharged on Monday, August 5.The facts found in section A, above, establish thatRespondent bore a virulent animosity toward the Unionas shown by the commission of many violations of Section8(a)(1) of the Act. Included in these violations was thedirect threat to employees that they would be dischargedif they engaged in union activity."The General Counsel has establisheda prima faciecaseagainst which the Respondent's defense must be evaluated.SupervisorMaddy does not contend that he consideredanything other than the allegedly poor work by Aldridgeon two particular engines before coming to the decision todischarge Aldridge. As Maddy's decision was a sole andfinal one with regard to the discharge, any doubts Floramay have had as to the caliber of Aldridge's work, whichdoubts were buried in the bottom of Flora'smind andunexpressed to either Maddy or Aldridge, have no bearingon the instant case. The mere fact that Maddy gave anultimatum to Flora in directing Flora either to fireAldridge or be fired himself indicates that Aldridge'sdischargewas not based on run-of-the-millbusinessconsiderations asRespondent contends.Aldridge hadworked for over a year and a half and during that timeRespondent considered that work to be of sufficient worthto warrant three increases in pay.During the entire timehe was never reprimanded for poor work. Maddy, whohad very little contact with Aldridge's work, as he wasjust filling in for Flora for a limited time, never botheredto even ask Flora what kind of worker Aldridge was butinstead on the basis of an extremely limited observationsummarily decided to discharge him.I find that Respondent's alleged reason for dischargingAldridge was a transparent pretext to shield the real"Of the 20 employees that Respondent unlawfully interrogatedconcerning the signing of union cards,14 answered that they had notsigned cards and 6 answered that they had. The six who had admittedsigning cards were Fusco, Clarence Paul, Maxwell Paul, Jim Bowen, J.Aldridge,and Jeter. The two alleged discrimmatees,JAldridge and Jeter,were both among the group of six that had indicated they had signedcards.Maxwell Paul was also discharged about this time but as he is notalleged as a discriminatee in the complaint no inference will be drawn fromhis termination. 118DECISIONSOF NATIONALLABOR RELATIONS BOARDreason, which was Aldridge's protected activityin signingaunioncard.IthereforefindthatAldridgewasdischargedin violationof Section 8(a)(3) and (1) of theAct.C. TheDischargeof Willie L. JeterFactsWillie L. Jeter worked for Respondent from his date ofhire in the latter part of 1961 until his discharge onAugust 7.He worked in the freight and shippingdepartment at the Ft. Lauderdale yard where he received,packed, crated, and hauled freight. Though he was not aregular driver in the freight department, he did makethree or four local trips a week as well as an average ofone out-of-State trip a month.On July 31 he signed a union card. As is more fully setout in the section above entitled "The conversation inCrane's office," Respondent learned that Jeter had signeda card for the Union after unlawfully interrogating him.August 2 was on a Friday. The following Wednesday,August 7, Supervisor Crane called Jeter into his office inthemiddle of the day, paid him till the end of the day,and summarily discharged him, telling him that he hatedto do it but that it was out of his hands. Crane told Jeterthat he was being let go because he did not operate theforklift and because the day before he had left at 4:30without saying anything to Crane."Respondent contends that Jeter was discharged becausehe was unable to complete reports on over-the-road tripsby himself, he left work at 4:30 p.m. on August 6 withoutchecking with Crane, and he was unable to drive a forklifttruck.Jeterwas in Respondent's employ approximately 7years.He was hired at $1.50 an hour and during hisemployment he received increases raising his pay to $2.10an hour. The last wage increase was 10 cents an hour inor about May. Neither Crane nor any other supervisorhad ever complained to him about his work. Craneadmitted that Jeter was able to do the work with regardto the physical driving of the truck.Respondent contends that Jeter's inability to fill out theforms relating to over-the-road truckdriving became aproblem on August 6 because Maxwell Paul who hadpreviously helped Jeter in filling out the forms wasdischarged on that date. However, Jeter's testimony thatMaxwell Paul helped him prepare the documents simplybecause it was quicker for the two of them to do it wasnever questioned by Respondent and no one ever toldJeter that he should make out the forms by himself. Asthe forms only had to be made out for out-of-State tripsand Jeter only took about one such trip a month, thecompletion of the forms must have been a very minor partof his duties.Respondent contends that Jeter's leaving work at 4:30on August 6 was a serious matter because Maxwell Paulwas absent and as second senior man Jeter knew that,when Maxwell Paul was not there, he was in charge.However, Crane admits that he never told Jeter that he(Jeter) was going to be boss. As 4:30 p.m. was the normalquitting time, no one told Jeter that he was supposed towork overtime, he was never told to check with Crane"Cranetestified that the reason he gave Jeter for the discharge was thatJeter could not make out the fuel reports and that he failed to reportbefore leaving the yard onAugust 6.Crane also testified that he mighthave said something about Jeter's not driving the forklift I credit Jeter.before punching out, and he was never told that he was incharge of the other employees, this defense cannot betaken seriously.The third item raised by Respondent is that Jeter didnot drive the forklift. However, about a year and a halfbefore the discharge, Crane told Jeter to let the youngermen drive the forklift and Jeter hadn't operated it since. Itisdifficult to see why this duty which was apparently amatter of minor concern for a year and a half before thedischarge became suddenly important as a reason fordischarging Jeter.The General Counsel has establisheda prima faciecaseby evidence that Jeter engaged in protected activity withinthe meaning of Section 7 of the Act in the signing of acard, that Respondent gained knowledge of this activitythrough its unlawful interrogation on August 2, thatRespondent demonstrated its virulent animosity towardtheUnion by engaging in the severe pattern of 8(a)(1)conduct described above in section A which included thethreat to discharge employees who joined the Union andthe specific threat to fire Jeter if he signed for the Union,and that Respondent discharged Jeter on August 7, just 5days after it learned of Jeter's protected activity.Respondent's asserted reasons for discharging Jeter are sopatently frivolous that I can only conclude that they are apretext to disguise the real reason for Jeter's discharge,namely his protected activity in signing a union card. Itherefore find that Jeter was discharged in violation ofSection 8(a)(3) and (1) of the Act.D. The Alleged Violationsof Section 8(a)(5) of theAct1.The factsa.The appropriate unitThe complaint, as amended, alleges and the answer, asamended admits that:Allemployees employed by the Respondent at itsBroward County equipment yard," excluding officeclerical employees, guards, professional employees andsupervisors as defined in the Act, constitute a unitappropriate for the purposes of collective bargainingwithin the meaning of the Act.b.The Union's demand for recognitionOn August 2 W. L. Henderson, the Union's businessmanager, sent a letter to Dan Stoneberger, Respondent'svice president and a supervisor within the meaning of theAct, which read as follows:This is to inform you that we now represent a majorityofyourEquipmentMechanic employees in thisjurisdiction, namely Broward County.We would like recognition as their collective bargainingagent and will be happy to discuss this with you at yourearliest convenience.On August 5 Stoneberger called Henderson's office andinHenderson's absence spoke to Frank E. Harper, theUnion's assistant business manager. Stoneberger askedHarper if he had ever heard of the IBEW representingRespondent's kind of employees.When Harper startedanswering, Stoneberger told him not to bother because hewould talk to Henderson. The following day, August 6,"Referred to herein as the Ft.Lauderdale yard NAT HARRISON ASSOCIATESStoneberger called again and did speak to Henderson.Stoneberger said that he received the letter but that hedidn't think that the IBEW could represent his employees.Stoneberger also said that he didn't think that the Unionrepresented a majority of employees at the Ft.Lauderdaleyard.Henderson replied that the Union could representthe employees and that they did represent a majority.On the same date,August 6,Henderson wrote a secondletter to Stoneberger as follows:We have been advised that on August 5, 1968 youdischargedtwo (2)employeesbecauseoftheirmembership or activities in behalf of this Labor Union.Beadvisedthatwe shall seek relief for thisdiscriminatory practice by filing a charge with theNationalLaborRelationsBoard,unlesstheseemployees are immediately reinstated with back pay.Inmy letter to you of August 2nd I specifically advisedyou that we represent a majority of your employeesperforming repair work on equipment and are employedby you as Equipment Mechanics.Ican only assume byyour discharge of James Aldridge and Jack Carr thatyou are refusing to recognize and negotiate with us. Ifwe are mistaken,that is, if you are willing to recognizeour majority representative capacity,please advise us ofthat fact immediately and we can arrange to prove thatwe represent the majority of your employees by any fairand impartial means.We are anxious to commencenegotiations covering wages,hours and conditions ofemployment for the employees we represent, andtherefore we request that you take prompt action toaccept us as the collective bargaining agent for theemployees in the Unit described above.I shall await your response.On August 9 Stoneberger wrote to Henderson asfollows:Thank you for your letter of August 2, 1968 andAugust 6, 1968.Please be advised that we sincerely doubt that yourepresent a majority of our employees at our BrowardCounty equipment yard,and therefore,do not recognizeyou as their bargaining representative at this time.Accordinglywe respectfully invite you to use suchproceedures[sic]asareavailabletoyou underapplicable Federal law.On September 30 Henderson sent the followingtelegram to Stoneberger:PLEASEREEI R TO MY L I TTERSOF AUGUST 2 AND 6. INFLTHER CLARIIICATION Of THE SNIT OF YOUREMPLOYEESWHICH WE CONTENDWE REPRESENT.BIADVISED THAT WEREPRESENTAMAJORITY OF YOUR EMPLOYFES AT YOUR119BROWARD COUNTY EQUIPMENT YARD. WE DEMANDRECOGNITION AND ASK FOR IMMEDIATE NEGOTIATIONS ANDWE ARE WILLING TO PROVE OUR REPRESENTIVE CAPACITYBY A CROSS CHECK OF OUR AUTHORITY CARDS OR ANY OTHERFAIR AND IMPARTIAL MEANS OF PROVING OUR MAJORITYSTATUS. PLEASF ADVISE.c.The number of employeesin the bargaining unitand the Union's majorityAs noted above, the Union demanded recognition byletterdatedAugust2andRespondentthroughStoneberger responded to their demand in a telephoneconversationtoHendersononAugust 6. In thatconversation Stoneberger questioned the propriety of anIBEW local representing Respondent's employees and theUnion's majority status, and in doing so he, in effect, onthat date refused the Union's demand to bargain. As thisrefusal to bargain first occurred on August 6, the Union'smajority status on that date must be considered.General Counsel's Exhibit 2(b) is a list of 30 employees.Itwas stipulated that these 30 were all employees in theappropriate unit on August 6. It was further stipulatedthat the parties could introduce additional evidenceconcerning employees who should or should not be on thelist.Evidence was so introduced with respect to fourindividuals:Maxwell Paul, Billy Harris, O. Natali, andW. Jeter. As I have found that W. Jeter was discharged inviolation of Section 8(a)(3) of the Act and will thereforebe entitled to full reinstatement, his name must be addedto the list. As I have found that Maxwell Paul, for thereason set forth in detail above, was an employee and nota supervisor within the meaning of the Act, his nameshould also be included because he was still employed forat least part of the day on August 6.16 The GeneralCounsel contends that Billy Harris and O. Natali shouldalso be included on the list. Harris and Natali bothtestified that they are field mechanics who receive nosupervision from the Ft. Lauderdale yard and whose job istomaintain equipment while it is in the field. It is clearfrom their testimony that any connection they have withthe Ft. Lauderdale yard is a casual one and that they arenot employedatthe Ft. Lauderdale yard so as to beincludedwithin the appropriate unit. They thereforecannot be added to the list.Ifind that the total employee compliment in theappropriate unit on August 6 was 32 employees. Of these32 employees 20 signed cards for the Union. The cardswere all dated between July 18 and August 1, were allproperly authenticated, and were admitted in evidence."At the time the August 2 demand for recognition waswritten the Union had all 20 cardsin itspossession."Paul testified that he worked until about August 7.Crane testified that Paul had been terminated on August 6.1EMPLOYEEDATE CARDCLASSIFICATIONSIGNEDIWilson, F.July 31Machinist2.Marchman,RJuly 19Mechanic3.Callender, J.July 18Mechanic4Pirkle, E.July 18Mechanic5Ellis, LJuly 29Mechanic 120DECISIONS OF N'\TIONAL LABOR RELATIONS BOARDThe union cards which the 20 employees signed wereentitled"Application forMembership in InternationalBrotherhood of ElectricalWorkers(AFL-CIO&CLC)." Thepart of the card that was signed by theemployees read:I, .....in the presence of members of theInternationalBrotherhoodofElectricalWorkers,promise and agree to conform to and abide by theConstitution and laws of the I.B.E.W. and its LocalUnions.Iwillfurther the purposes for which theI.B.E.W.is instituted.Iwill bear true allegiance to itand will not sacrifice its interest in any manner.2.TheRespondent's defensesIn substance Respondent contends that no violation ofSection 8(a)(5) should be found because:a. The Union's demands for recognition datedAugust 2and August 6 related solely to a unit of equipmentmechanics and that such a unit differed so substantiallyfrom the stipulated appropriate unit that no obligation ontheRespondent'spart could arise to bargain in theappropriate unit.b. The employeeswho signed cards for the Union weremerely applying for membership in the Union and werenot authorizing the Union to represent them for thepurpose of collective bargaining. Therefore, the Union wasneverauthorized to represent the employees in thebargaining unit.c.The Union would not fairly represent two employeeswhose national origin was Cuban and one negro employeein the bargaining unit.d.Respondent had a good-faith doubt that the Unionrepresented a majority of the employees in the bargainingunit."3.The facts with regard to the fair representationissueWithregard to the Respondent's allegations concerningthe Union's discrimination in membership policy,the factsare as follows:JosephButleristheonlynegroemployedbyRespondent at the Ft. Lauderdale yard. Though he wasemployed since September 1967, he was unaware that theemployees were joiningthe Unionand no one ever askedhim to apply for membership.Butler is a parts pickup6Keith, DJuly 30Mechanic7Brown,LJuly 20Mechanic8Fusco,TJuly 22Mechanic9Mandeville, JJuly 29Mechanic10.Pirkle.TJuly 19Mechanic Helper11Tatum, E.July 24Welder12Ashcraft, G.July 29Welder13Sorrells,RJuly 29Welder14Paul,CAug. IPainter15.Dominguez, E.Painter16Hernandez, RPainter17Jeter,WJuly 31Warehouse Man18Andrus, EWarehouse Man19.Matos, VWarehouse Man20.Dominguez, HLaborer21Forte, P.Laborer22Robledo, ALaborer23McGlamory, JJuly 31Truck Driver24.Romich, CTruck Driver25.Paul, 0Truck Driver26Gessner, B.Clerk PartsPurchasing27.Butler, JParts Pickup Man28.Baughman, J.Aug. IParts Storekeeper29.Cuthbertson, RJuly 31Lubeman30Bowen, J.Messenger31Aldridge, AJuly 22Engine Rebuilder32Paul,MJuly 31Warehouse ManOn the list "Wilson"has the initial"F ", while the card is signed"Wiley FWilson." The list also shows "T Fusco" while the card issigned"Anthony Fusco, Jr." As both card signers credibly testified thattheywere employees during the time periodthat included August 6, 1conclude that they are the "Wilson" and "Fusco" named in the list"As to the Respondent's good-faith doubt that the Union represented amajority of its employees, Respondent in its brief states that the doubt wasbased on the fact that only three employees and one supervisor hadadmittedsigning acard, that one employee had been coerced because herefusedto sign,and because a supervisor (Maxwell Paul) had purportedlybeensolicitingfor the Union.Ora Paul testified that employees Cuthbertson and McGlamory told himthat he would have to join the Union or get out. He also testified thatemployeeMarchman made the same threat.Cuthbertson,McGlamory,and Marchman all denied thattheytold Ora Paul he would have to leavethe job if he didn't join the Union.I credit the three denials.For the reasons set forth above I have found that Maxwell Paul was nota supervisor within the meaning of the Act.Even if he were,the recorddoes not establish that he solicited the employees,upon whom the Union'smajority status rests,to join the Union. NAT HARRISON ASSOCIATESman and thereforeisinthebargainingunit.W. L.Henderson,theUnion'sbusinessmanager,testifiedwithout contradiction that he was unaware that any Negrowas employed at the Ft. Lauderdale yard, that at thepresent timetheUnionhas no Negro member,and thatthe Union has had negro members in the past and is nowprocessing one Negro for membership.He further testifiedthat the Uniondoes not discriminate against any minoritygroup on the basis of race,creed,national origin,or color.Two employees of Cuban origin, Eneldo Dominguezand Pedro Alberto, did sign union cards. These cards weredated July 29 and August l respectively. Employee ElbertPirkle took these cards together with the$10 initiation feefor each employee and kept them in his truck untilDecember 9. Pirkle testified that he intended to give thecards to the Union when they were given to him but thathe spoke to employee Clarence Paul who told him to hangon to the cards until things cooled off becausethey didnot want to get Dominguez and Alberto fired.Pirklefurther testified that he forgot he had them in his truckuntilThursday,December 5 (during the course of thistrial).UnionBusinessManager Hendersontestified thathe heard for the first time about the cards of Dominguezand Alberto during the trial on December 5 and he calledPirkle that evening.Henderson asked Pirkle for the cardsand took them on December 9. Henderson testified thatthe cards would be processed.Ifind Pirkle's allegation that he kept possession of theDominguez and Alberto cards to protect those employeesand later because he forgot about them simply incredible.However,Ido credit Henderson's assertion that he foundout about those cards during the trial and then tookpossession of them.There is no evidence in the record,other than set forth above,to be evaluated in determiningwhether in fact the Union does discriminate because ofcolor or national origin."4.Analysisas to the alleged violation of Section8(a)(5)a.The fair representation issueIt can well be argued that a labor organization whosemembershippoliciesinvidiouslydiscriminateagainstemployees on the basis of race or national origininherentlyisincapableoffairlyrepresentingsuchemployees.It can further be argued that such inability tofairly represent should be a defense against an 8(a)(5)allegationwhere members of the discriminated againstgroup are part of the bargaining unit.Cf.UnitedPackinghouse,Food and Allied Workers InternationalUnion,AFL-CIO v. N.L.R.B.,416 F.2d 1126(C.A.D.C.).However,a legal analysis of these propositions would onlybe warranted in a case where the evidence on the recordestablishes that the Union does so discriminate.Ihave found that the reasons given by Pirkle for hisretaining the union cards of Dominguez and Alberto werenot credible.In the absence of any other explanation Ibelieve that a fair inference can be made that Pirkle heldthe cards because of the national origin of those twoemployees.From the evidence on the record it is more"In fn 7 of its brief Respondentsuggeststhat it was not allowed to fullyexplore thisissue.During the trial Respondent offered to prove that if OraPaul were permitted to testify he would testify that several employees toldhim that they did not approach Joe Butler because they didn't want him intheUnion. I ruled that such testimony would be hearsay unlessRespondent made and supported the contention that the employees wereacting as agents of the Union No such contention was made121difficult to infer that Joseph Butler was not asked to signa union card because he was Negro.However,even ifsuch an inference can be made,itmust be noted that allof the solicitationof cards at the Ft. Lauderdale yardwere made by employees. The Union did not seek outPirkle and designate him as its agent in the solicitation ofcards.Rather,Pirklewho Respondent in its briefdescribesas"the self-appointed employee organizer"received cards from an employee in another shop andother cards from the Union. He distributed some and gavesome to other employees to distribute. There is absolutelyno evidence in the record that the Union had knowledgethat there was any discrimination based on race ornational originprior to the date of the trial. Shortly afterbecoming aware of the problem the Union took possessionof the cardssignedbyDominguez and Alberto andHenderson has testified they will be processed.In no sensecan it be said that the Union ratified the conduct of theemployees who solicited cards. I therefore find that thefailure to solicit a card from Butler and the withholding ofthe cards of Dominguez and Alberto can not be attributedto any membership policy of the Union. The admission byBusinessManager Henderson that at the present timethere are no Negro members in the Union indeed raises asuspicion.However,standing alone it does not prove thattheUnion had discriminatorymembership policies,particularly where Negroes have been members in the pastand the application of a Negro is now pending. As theevidence does not establish that the Union's membershippolicies discriminate on the grounds of race or nationalorigina legalanalysisof the propositions of lawmentioned above is not in order.b.Theunit and the demandThe appropriate unit as stipulated to at the hearingconsistsofallRespondent's employees at the Ft.Lauderdale yard with the usual exclusions (office clericals,guards,professionalsandsupervisors).Of the 32employees in this unit on August 6, 8 were mechanics, 1 amechanics'helper,Ian engine rebuilder, 1 a machinist,and the balance welders, painters,warehousemen,laborers,truckdrivers,and other nonmechanics. TheUnion's demand for recognition dated August 2 statesthat theUnion represents a majority of equipmentmechanics.The letter of August 6 states that the Unionrepresents amajority of employees performing repairwork on equipment and who are employed as equipmentmechanics.Not until the September 30 telegram did theUnion specifically tell Respondent that the Union soughtrepresentation in an all-employee unit.The question presented is whether the Union's demandofAugust 2 sufficiently identified the unit in whichbargainingwas sought to provide a foundation for afindingthatRespondent refused to bargain in anall-employee unit.In determining whether the partiesunderstood that an "all employee" unit was the subjectmatter of the Union's demand, the wording of the demandin itself is important.However, all the surroundingcircumstances must be ce.isidered, as no magic words areneeded in this field of law.BensonWholesale Company,Inc.,164NLRB No. 75. The importantquestion iswhether the Employer knows he is being asked to bargainwith the Union as a representative of a certain group ofemployees.The Union's August 2 letter did mentionequipment mechanics. However, Respondent, through itsunlawful interrogation, did ascertain that a mechanic, apainter,two warehousemen,a messenger,and an engine 122DECISIONS OF NATIONAL LABOR RELATIONS BOARDrebuilder had signed cards for the Union 2° On August 6when Respondent's vice president,Stoneberger,calledUnion BusinessManager Henderson,Stoneberger saidthat he doubted that the Union represented a majority ofthe employees at the Ft.Lauderdale yard.Hendersonreplied that he did represent the majority.There was nomention of mechanics as such and both the Union andRespondent appeared to have an all-employee unit inmind.Certainly Respondent did not question the size ofthe unit nor indicate that it thought the Union wasseekingamechanics only unit.Respondent's statedreasonsfornot recognizing theUnionwere thatRespondent did not think the IBEW could represent itsemployees and that Respondent doubted that the Unionrepresented a majority of employees at the Ft. Lauderdaleyard.The refusal was not based on the scope of theUnion's demand.In its followup demand of August 6 theUnion'sletteralsocontained the phrase"equipmentmechanics."However,initsreplyofAugust9Respondent wrote that it doubted the Union represented amajority of"our employees at our Broward County equipmentyard"and therefore refused to bargain.The language ofRespondent'sAugust 9 lettermakes it clear thatRespondent was interpreting the Union'sdemand as onewhich encompassed an all-employee unit.As Respondentunderstood the Union's demand to be in an all-employeeunit and as Respondent made no objection to the narrowlanguage of the Union's letter of August 2 and did notbase its refusal to bargain on such language,Ifind thattheUnion did make a proper demand for bargaining inthe appropriate unit.c.Majority statusOn August 6, the date of Respondent's refusal tobargain with the Union,20 out of the 32 employees in thebargaining unit had signed cards for the Union. Thesecards were not the ordinary authorization cards but wereapplications formembership in the Union.The Board,with court approval,has long held that signing of anapplication formembership in a labor organization initself authorizes that labor organization to bargain for thecard signer.Blade-TribunePublishingCompany,161NLRB 1512;Delaware-New Jersey Ferry Company,30NLRB 820, enfd.in pert.part 128 F.2d 130(C.A. 3);N.L.R. B.v. Somerset Shoe Company,111 F.2d 681 (C.A.1). I find that on August 6 the Union was authorized by amajority of the employees in the appropriate bargainingunit to represent them in collective bargaining withRespondent.d.Thealleged goodfaith doubtThe criteriafor determining whether an employer isacting in goodor badfaith in questioning the Union'smajority is set forthinHammond&Irving,Incorporated,154 NLRB 1071,where the Board held:The Boardhas long held that an employer may insistupon a Board electionas proof ofa union'smajority ifit has a reasonable basis for a bona fide doubt as to theunion's representative status in an appropriate unit. If,however,the employerhas no such good-faith doubt,but refuses to bargainwith the majorityrepresentative"Fusco,C Paul,M Paul,Jeter,Bowen,and Aldridge. In addition OraPaul, a truckdriver,told Respondent that he had been solicited to join theUnionofitsemployeesbecauseitrejectsthecollective-bargaining principle or desires to gain timewithin which to undermine the union and dissipate itsmajority,suchconduct constitutes a violation ofSection 8(a)(5) of the Act.(Joy SilkMills, Inc.,85NLRB 1263, enfd. as modified on other grounds 185F.2d 732 (C.A.D.C.), cert. denied 341 U.S. 914.) Indetermining whether the employer's action was taken toachieve either of the said invalid purposes, the Boardconsiders all the surrounding circumstances as well asdirectevidenceofmotivation.Absent such directevidence,whereextensiveviolationsof the Actaccompany the refusal to grant recognition, theyevidence the employer's unlawfulmotive and aninference of bad faith is justified.In applying these criteria the Board has held that thecommissionof narrow violations of Section 8(a)(1) of theAct do not necessarily indicate a rejection of thecollective-bargaining principle.Fashion Fair, Inc.,173NLRB No. 28;Grafton Boat Co., Inc.,173 NLRB No.150;J.C.Penney Company, Inc.,172NLRB No. 82.However, the Board has consistently held that substantialviolations of Section 8(a)(1) and (3) of the Act do warranta conclusion that an employer does not have good faith inquestioninga union's majority status. In the instant caseRespondent engaged in extensive violations includingwholesale unlawful interrogation, threats to dischargeemployees because of their union activities, promises ofbenefits to employees to refrain from union activity, andthe discharge of two employees because they joined theUnion.This conduct on the part of the Respondentevidenceditscompleterejectionofthecollective-bargaining principle rather than any good-faithdoubt that the Union had a majority. Respondent maynot destroy the very conditions needed for a fair electionand at the same time successfully maintain that anelection is the sole means for determining the desires ofthe employees. Respondent's unlawful coercive conductbegan on August 1 immediately after it learned that itsemployeeswereengaging in union activities andculminated with the discharge of Jeter on August 7, theday after it notified the Union that it would not bargain.The Respondent's conduct both before and after thedemand for recognition is part of the same pattern whichclearlyestablishesRespondent'srejectionofthecollective-bargaining principle.Gibson Products Companyof Washington Parish, La., Inc.,172NLRB No. 243.Such conduct violates Section 8(a)(5) of the Act.JeromeT.Kane d/b/a Kane Bag Supply Company,173NLRBNo. 180;Rish Equipment Company,173 NLRB No. 136;BaumanChevrolet, Inc.,173 NLRB No.78;Heck's Inc.,172 NLRB No. 255;Beaver Bros. Baking Co., Inc. d/b/aAmerican Beauty Baking Co.,171NLRB No. 98.21Violations of the Act both before and after a demand forrecognitionmay show bad faith.San Angelo PackingCompany,163 NLRB No. 118;Boot-SterManufacturingCompany, Inc.,149 NLRB 933, enfd. 361 F.2d 325 (C.A.6)."In reaching this conclusion I am not relying on the testimony ofemployee Dasher who testifies that Maddy admitted to him that the Unionhad 51 percent of the employees.Though Dasher was honestly trying torecall the entire incident,he was obviously confused as to whether Maddysaid that the Union claimed to represent the employees or whether Maddysaid the Union did represent the employees In addition he wasveryuncertain as to when the conversation occurred. Under these circumstancesIdo not believe that Dasher's testimony in this regard has probativeweight. NAT HARRISON ASSOCIATESRespondent's attitude toward collective bargaining waswellsummed up in Supervisor Maddy's remark toemployee Aldridge: "I can fix any of those smart boys. Iknow all about the union, they can't touch the State ofFlorida."Itherefore find that Respondent on August 6 did nothave a good-faith doubt that the Union represented amajority of employees in the appropriate unit.e.Conclusion as to the 8(a)(5) allegationHaving found that the Union made a demand forrecognition in an appropriate unit, that the Union wasauthorized by a majority of the employees in said unit torepresent them, that the Respondent refused to bargainwith the Union, and that the Respondent did not have agood-faith doubt that the Union represented the majorityof the employees in the unit but instead sought byunlawful means to undermine the Union, I find that theRespondent violated Section 8(a)(5) and (1) of the Act.f.The unilateralchange factsand conclusionFor several years the regular hours of employment atthe Ft.Lauderdale yard were from 7 a.m. to 4:30 p.m. onweekdays and 7 a.m. to 12 noon on Saturdays. Thenumber of hours worked per week varied from time totime depending on the workload but the usual workweekwas as stated.On December 2 Respondent posted a noticeon its bulletin board stating that the workday onDecember2 would be 7a.m. to 3:30 p.m. and that onDecember 3 and thereafter it would be 8 a.m. to 4:30 p.m.There was no mention of Saturday work.This was thefirst time such a notice had been posted.The new hourswere thereafter observed.During the hearing the GeneralCounsel amended the complaint to allege this change inhours as a violation of Section 8(a)(5) and(1) of the Act.The General Counsel made clear that he was not allegingthat the change in hours was a discrimination because ofunion activity and he did not argue that the change hadother than economic motivation.His theory simply wasthat a unilateral change was made at the time whenRespondent had a duty to bargain with the Union.Respondent did not bargain with the Union about thechange.Ifindthatthechangewas a unilateralmodification of existing working conditions and as I havealready found that the Respondent had a duty to bargainwith the Union,the change is an additional violation ofSection 8(a)(5)and(I)of the Act.Iwill thereforerecommend that the Respondent be ordered to cease anddesist from making such unilateral changes. However, inthe, circumstances of this case where the underlying dutyto bargain is being litigated, I do not believe that anyadditional remedy for the unilateral change would bewarranted.Cf.Donna Lee Sportswear,174 NLRB No.54.IV. THE EFFECTS OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forth in section III,above,occurringinconnectionwithRespondent'soperations described in section I, above, have a close,intimate, and substantial relationship to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.V. THE REMEDY123Having found that the Respondent has engaged incertain unfair labor practices, I shall recommend that itcease and desist therefrom and take certain affirmativeaction designed to effectuate the policies of the Act.Having found that Respondent engaged in unfair laborpractices within the meaning of Section 8(a)(5) and (1) oftheAct, I shall recommend that it cease and desisttherefrom and upon request bargain collectively with theUnion as the exclusive representative of all employees inthe unit set forth above and, if an understanding isreached,embody such understanding in a signedagreement. I3Having found that Respondent discharged and failed toreinstateJames F. Aldridge and Willie L. Jeter inviolation of Section 8(a)(3) and (1) of the Act, I shallfurther recommend that Respondent offer reinstatement tosaid employees and make them whole for any loss of payresulting from their discharge from the date of theirdischargetothedateonwhich they are offeredreinstatement, less their net earnings during that period.Such backpay shall be computed on a quarterly basis in amanner prescribed inF.W.Woolworth Company,90NLRB 289, and shall include interest at 6 percent asprovided inIsisPlumbing & Heating Co.,138NLRB716.Upon the basis of the foregoing findings of fact andupon the entire record in the case, I make the following:CONCLUSIONS OF LAW1.Respondent is an employer engaged in commerceand in operations affecting commerce within the meaningof Section 2(6) and (7) of the Act.2.The Union is a labor organization within themeaning of Section 2(5) of the Act.3.Thefollowingemployeesconstituteaunitappropriate for the purpose of collective bargaining withinthe meaning of Section 9(a) of the Act:All employees employed by Respondent at its BrowardCounty equipment yard, excluding office clericalemployees,guards,professionalemployeesandsupervisors as defined in the Act.4.At all times since August 2 the Union has been theexclusive representative of the employees in the aforesaidunit for the purposes of collective bargaining with respectto rates of pay, wages, hours of employment, and otherterms and conditions of employment.5.By refusing on August 6 and thereafter to bargainwith the Union as the exclusive representative of theemployees in the said appropriate unit, the Respondenthas engaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) of the Act.6.By discharging and refusing to reinstate James F.Aldridge and Willie L. Jeter because of their activity onbehalf of the Union, thereby discouraging membership inthe Union, Respondent has violated Section 8(a)(3) of theAct.7.By the foregoing conduct and by interrogating itsemployees about their union activities, by threateningthem with discharge if they engaged in such activity and"In view of the Respondent's numerous and seriousviolations of Sec.8(a)(1) and(3) of the Act,Iwould recommend a bargaining order as aremedyto those violationseven if noviolationof Sec 8(a)(5) were foundIrving AirChuteCompany, Inc.149NLRB 627,Frito-Lay,169 NLRBNo. 115,Heck's Inc,172 NLRB No. 255 124DECISIONSOF NATIONALLABOR RELATIONS BOARDby promising them benefits if they refrained from suchactivity,Respondent has interfered with,restrained, andcoerced its employees in the exercise of the rightsguaranteed to them by Section 7 of the Act and therebyhas violated Section 8(a)(1) of the Act.8.The aforesaid unfair labor practices are unfair laborpracticesaffectingcommerce within themeaning ofSection 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact andconclusions of law, and upon the entire record in this case,I recommend that Respondent, Nat Harrison Associates,Inc., shall:1.Cease and desist from:(a)Interrogating its employees about their unionactivities.(b)Threatening its employees with loss of jobs oreconomic benefits if they become members of or assist theInternationalBrotherhood of ElectricalWorkers, LocalNo. 728, AFL-CIO.(c)Promising its employees economic benefits if theyrefrain from becoming a member of or assisting that labororganization.(d)Discriminating against its employees by dischargingthem in order to discourage membership in that labororganization.(e)Refusing to recognize and bargain with theInternationalBrotherhood of ElectricalWorkers, LocalNo. 728, AFL-CIO, as the exclusive representative of itsemployees in the following unit:All employees employed by Nat Harrison Associates,Inc., at its Broward County equipment yard, excludingofficeclericalemployees,guards,professionalemployees and supervisors as defined in the Act.(f)Unilaterally changing the terms and conditions ofemployment of its employees in said unit withoutbargaining with said labor organization as the exclusiverepresentative of the employees in that unit.(g) In any manner interferingwith,restraining,orcoercing its employees in the exercise of their rightsguaranteed in Section 7 of the Act.2.Take the following affirmative action to effectuatethe policies of the Act:(a)Offer to James F. Aldridge and Willie L. Jeterreinstatement to their former or substantially equivalentpositionswithout prejudice to their seniority and otherrights and privileges.(b)Make whole the above-named employees for anylossof pay they may have suffered by reason of thediscrimination against them by payment to each of themof a sum of money equal to the amount he normallywould have earned as wages from the date of thedischarge to the date of the offer of reinstatement, in themanner set forth in the section of this Decision entitled"The Remedy."(c)Notify the above-named employees if presentlyserving in the Armed Forces of the United States of theirright to full reinstatement upon application in accordancewith the Selective Service Act and the Universal MilitaryTraining and Service Act, as amended, after dischargefrom the Armed Forces.(d)Upon request bargain collectivelywiththeInternationalBrotherhood of ElectricalWorkers, LocalNo. 728, AFL-CIO, as the exclusive representative of allthe employees in the appropriate unit described above,and, if an understanding is reached, embody suchunderstandingin a signed agreement.(e) Post at its Fort Lauderdale, Florida, yard, copies ofthe attached notice marked "Appendix."" Copies of saidnotice, on forms provided by the Regional Director forRegion 12, after being duly signed by Respondent'sauthorizedrepresentative,shallbepostedby theRespondent immediately upon receipt thereof, and bemaintainedby it for 60 consecutive days thereafter, inconspicuous places,includingallplaces where notices toemployees are customarily posted. Reasonable steps shallbe taken by the Respondent to insure that said notices arenot altered, defaced, or covered by any other material.(t)Notify theRegionalDirector for Region 12, inwriting, within 20 days from the receipt of this Decision,what steps have been taken to comply herewith.r4"In the event that this RecommendedOrder is adopted by the Board,the words"a Decision andOrder"shall be substitutedfor the words "theRecommendedOrderof a Trial Examiner"and in thefirst paragraph ofthe notice the words "a Trial Examinerof' shall be deleted.In thefurtherevent that the Board'sOrder is enforcedby a decree of a United StatesCourt of Appeals,the words"aDecreeof the United States Court ofAppealsEnforcinganOrder"shallbe substitutedfor the words "aDecision and Order ""In the event that this RecommendedOrder is adopted by the Board,this provision shall be modified to read"Notifythe RegionalDirector forRegion 12,inwriting,within 10 daysfrom the dateof this Order, whatsteps Respondent has takento complyherewith "APPENDIXNOTICE To ALLEMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelationsAct,asamended,we hereby notify ouremployees that:After a Trial at which all sides had the chance to giveevidence,aTrialExaminer of the National LaborRelations Boardhas found that we violated the NationalLaborRelationsAct, and has ordered us to post thisNotice.The Act gives all employees these rights:To engage in self organizationTo form, join, or help unionsTo bargain collectively through a representative oftheir own choosingTo act together for collectivebargainingor othermutual aidor protectionTo refrain from any and all of these thingsWE WILL NOT do anything that interferes with theserights.More specifically,WE WILL NOT ask you whether you are a member oforarehelpingtheInternationalBrotherhoodofElectricalWorkers, Local No. 728, AFL-CIO.WE WILL NOT threaten you with loss of your job orany benefits you now enjoy if you become a member orhelp that Union.WE WILL NOT promise to reward you in any way ifyou refrain from becoming a member of or helping thatUnion.WE WILL NOT discharge any employee to discouragemembership in that Union.WE WILL immediately offer to reinstate James F.Aldridge andWillieL.Jeter to their former orsubstantially equivalent positions without any change inseniority or otherprivilegesthey enjoyed before wedischarged them and we will pay to them any money NAT HARRISON ASSOCIATESthey lost as a result of the discrimination against themwith interest at 6 percent.WE WILL notifytheabove-named employees ifpresently serving in theArmedForces of the UnitedStatesof their right to full reinstatement uponapplication in accordance with the SelectiveService Actand the Universal Military Training and Service Act, asamended,after discharge from the Armed Forces.WE WILL recognize International Brotherhood ofElectricalWorkers, Local No. 728, AFL-CIO, as theonlycollective-bargainingrepresentativeofouremployees in the bargaining unit which is:Allemployees employed by us at our BrowardCounty equipment yard,excludingofficeclericalemployees,guards,professionalemployeesandsupervisors as defined in the Act.WE WILL bargain on request with the InternationalBrotherhood of ElectricalWorkers,LocalNo. 728,AFL-CIO,on.wages,hours,andconditionsofemployment and any agreement we reach will be put inwriting and signed.125WE WILL NOTchange your hours or other conditionsofemploymentwithoutbargainingwiththeInternational Brotherhood of ElectricalWorkers, LocalNo. 728, AFL-CIO.DatedByNAT HARRISONASSOCIATES, INC.(Employer)(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered,defaced,or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions,they may communicatedirectlywith the Board'sRegionalOffice,Room 706,FederalOfficeBuilding, 500 Zack Street,Tampa,Florida33602, Telephone 813-228-7711, Ext. 227.